Citation Nr: 1745085	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome (IBS).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to a rating in excess of 70 percent for chronic adjustment disorder with mixed anxious and depressed mood (a variously diagnosed psychiatric disability, previously evaluated as posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2003 to November 2003 and from October 2004 to December 2005; he had additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), that granted an increased rating of 70 percent (but no higher) for PTSD and denied the service connection claims listed above.  (A claim for a total disability rating based on individual unemployability (TDIU) was deferred and subsequently granted; it is not in appellate status.)  In May 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2015 these matters were remanded for additional development.  (In July 2015, the Veteran's service-connected psychiatric disability was evaluated as PTSD.  A September 2017 rating decision, recharacterized it as shown on the preceding page.)

The issues of a rating in excess of 70 percent for chronic adjustment disorder and service connection for IBS, GERD, a left shoulder disability, and a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or during the pendency of this claim to have had) CFS.

2.  The Veteran is not shown to have (or during the pendency of this claim to have had) fibromyalgia.


CONCLUSIONS OF LAW

1.  Service connection for CFS is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for fibromyalgia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection and effective dates, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's active duty service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  (As discussed in more detail below, the medical evidence indicates that he did not have CFS or fibromyalgia during the appeal period, i.e., there is no current disability.  Thus, although remand (for reserve service records) is warranted for the other matters on appeal, regarding the matters of CFS and fibromyalgia the Board finds that development for additional records dated prior to the period on appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).

The AOJ arranged for a VA examination in February 2010.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran has (or during the pendency of this claim has had) the disabilities for which service connection is sought, here, CFS and fibromyalgia.

The Veteran's STRs are silent for complaints of, or treatment for, CFS or fibromyalgia. 

On February 2010 VA Gulf War examination, the examiner noted the Veteran's reports of fatigue since October 2009 and chronic pain related to the claimed left shoulder and back disabilities (addressed in the remand, below).  Regarding CFS, the examiner noted there was no history of possible new onset of debilitating fatigue that had been severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months or more.  Furthermore, while the Veteran endorsed generalized muscle aches and weakness, sleep disturbance, and neuropsychological symptoms, there was no acute onset, fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, fatigue lasting 24 hours or longer after exercise, headaches, or migratory joint pain.  Consequently, while the Veteran reported some symptoms consistent with CFS, the examiner concluded that the diagnostic criteria for a diagnosis of that disability were not met.  The examiner likewise concluded that the Veteran did not meet the diagnostic criteria for fibromyalgia, and noted that symptoms of transient muscle enzyme elevation, sensory disturbances, sleep disturbance, and myopathy are symptoms commonly associated with the Veteran's substance abuse and depression, which the examiner opined "are far more likely possible causes regarding the symptoms that this Veteran may be experiencing" (i.e., the reported symptoms were attributed to other defined etiologies).

The Veteran's previous representative (who is no longer accredited to represent Veterans before VA) stated that the Veteran had diagnoses of CFS and fibromyalgia, and that additional medical evidence to support that assertion would be provided.  (See April 2012 substantive appeal).  However, postservice treatment records are silent for complaints of or treatment for CFS or fibromyalgia (as diagnosed disabilities).  Furthermore, during the May 2015 Travel Board hearing, the Veteran acknowledged that he was unaware of any diagnosis of CFS or fibromyalgia provided by a medical professional.  

The Board acknowledges that symptoms such as fatigue and muscle/joint pain are capable of lay observation.  However, the etiology of, and whether there is an underlying disability for, such symptoms are medical questions; there is no indication in the record that the Veteran has the necessary training or expertise to competently opine on the matter.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no medical evidence indicating that the Veteran has received diagnoses of CFS or fibromyalgia, and he acknowledges such.  To the extent that the Veteran's prior representative asserted otherwise, such statements are contradicted by the medical record, which includes numerous episodes of inpatient hospital treatment (during which time it is reasonable to assume treatment providers would have noted any so significant medical conditions on intake and documented any pertinent treatment during inpatient care).  See AZ v. Shinseki, 731 F.3d 1303, 1315-17 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Additionally, the VA examiner considered the Veteran's lay reports of symptomatology, but opined that they were "far more likely" (i.e., greater than 50 percent) related to other identified and diagnosed etiologies than the claimed CFS and fibromyalgia (or any other environmental cause, i.e. Gulf War exposures).  

As the Veteran is not shown to have CFS or fibromyalgia, he has not presented valid claims of service connection for such disabilities.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in these matters must be denied.


ORDER

Service connection for CFS is denied.

Service connection for fibromyalgia is denied.


REMAND

While the Board regrets the additional delay in resolving these matters that results from a further remand, it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  (The additional delay is due, in part, to the creation or identification of pertinent evidence by the AOJ after the appeal was certified to the Board.)

GERD/IBS

The Veteran's VA treatment records list GERD as an active condition for which he receives prescribed medication (see, e.g., June 2010 VA treatment record), and on at least some occasions he has reported symptom onset during active service (see, e.g., December 2009 claim; but see also February 2010 VA Gulf War examination report (reporting heartburn symptoms began in 2009)).  As the symptoms reported are capable of lay observation, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding IBS, on February 2010 VA Gulf War examination, the examiner reported that the Veteran did not meet the diagnostic criteria for IBS and that his diarrhea (which he reported onset during active service) could be related to his GERD.   However, the examiner also stated that additional diagnostic testing could be required; consequently, the examiner's findings appear to be equivocal.  As the Veteran has reported current symptoms of diarrhea that allegedly first manifested during active service, remand for an examination is warranted.

Back Disability/Shoulder Disability

It appears that the record with respect to these disabilities is incomplete.  In August 2007, the Veteran sought treatment after he slipped and fell while jumping into a Humvee (presumably while on Reserve duty).  Court records from that same month state that the Veteran was on crutches following recent injury, and an October 2009 treatment record notes the Veteran's report of back pain for two years (consistent with an August 2007 injury).  A November 2009 private treatment record indicates that the Veteran sought treatment for bilateral shoulder pain following a slip and fall the prior weekend during Reserve duty (with diagnosis of bursitis.)  

Inasmuch as only active duty (to include ACDUTRA and INACDUTRA) Reserve service is qualifying service to establish line of duty and entitlement to compensation, development in a claim of service connection potentially based on such duty must include, inter alia, verification of whether the claimed period was a recognized period of active duty service.  Remand is required to (1) ensure all Reserve records are associated with the claims file; (2) obtain formal findings as to any applicable periods of ACDUTRA or INACDUTRA service; and (3) obtain LOD determinations regarding the 2007 and 2009 back and shoulder injuries.  

Furthermore, there appears to be contradictory evidence as to the nature of the disabilities underlying the complaints voiced by the Veteran.  (Compare, e.g., October 2009 private X-ray findings noting normal spine and November 2007 X-ray findings noting normal shoulder with October 2009 private treatment record noting mild arthritic changes of the spine and November 2009 private treatment record noting shoulder bursitis.)  Consequently, remand for examination and a clarifying nexus opinion is required.

Psychiatric Disability

As noted in the introduction, in September 2017, after the last (October 2015) supplemental statement of the case (SSOC) and while the matter remained in appellate status, the AOJ accepted-and adjudicated-a claim of increased rating for psychiatric disability received the prior month.  Unfortunately, the development undertaken with respect to that claim (which included a new examination and a revised diagnosis) complicated the pre-existing claim on appeal such that remand is required for a new examination that resolves the inconsistencies and contradictions in the examinations of record with respect to the scope of the service-connected psychiatric disability (i.e., what psychiatric entities are present and are related to service) and the severity of symptoms associated with that disability (as distinguished from those associated solely with any non-service-connected psychiatric disability).  

Finally, the Veteran receives VA medical treatment.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be secured to ensure that the evidentiary record is complete.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain the complete records (those not already associated with the record) of all VA evaluations or treatment the Veteran has received.  If any such records are unavailable, the reason must be noted in the record, and the Veteran should be so notified.

2.  The AOJ should arrange for verification of each alleged period of service during which the record suggests the Veteran sustained injury to his back or left shoulder, i.e., determine whether or not the injury occurred in the line of duty (on active duty, ACDUTRA, or INACDUTRA), and if so, his duties during such periods should be ascertained.  The AOJ should make formal findings in a memorandum for the record as to whether or not each alleged period (in 2007 and 2009) was indeed a period of active duty in line of duty (to include periods of ACDUTRA/INACDUTRA), and whether his duties during the verified periods resulted in injury.

3.  When the development requested above is completed, the AOJ should arrange for a gastrointestinal/esophageal diseases examination of the Veteran to determine the nature and etiology of any gastrointestinal or esophageal disability, to include GERD or IBS.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by diagnosis) each gastrointestinal/esophageal disability entity found.

(b) Please identify the likely etiology for each gastrointestinal/esophageal disability entity diagnosed; specifically, is it at least as likely as not (a 50% or better probability) that such disability was related to the Veteran's active service, to include any incidents determined to have been occurred in LOD during Reserve service.  In responding, the examiner is asked to address the Veteran's lay statements that his symptoms began during active service (but that he was discouraged from seeking treatment) and the February 2010 VA examiner's opinion that the Veteran's diarrhea may be related to his GERD, and comment as to whether such statements are consistent with the clinical record.

The examiner is asked to explain the rationale for all opinions, citing to the record and medical literature, as appropriate.  The examiner is advised that a lack of documented treatment for gastrointestinal or esophageal disability during active service is not fatal to the claim.  If the opinion is to the effect that the Veteran's current gastrointestinal/esophageal disability(ies) are unrelated to events in service, the explanation should include some discussion of the etiology deemed more likely (and why that is so).  

4.  The AOJ should also arrange for an examination of the Veteran by an orthopedist to determine the nature and likely etiology of any back or left shoulder he may have.  (If an orthopedist is not available to examine the Veteran, he should be examined by an appropriate medical professional and his file provided to an orthopedist for an opinion.)  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.  

Based on examination and interview of the Veteran and review of his claims file, the examiner should provide responses to the following:

(a) Please identify (by diagnosis) each back and/or left shoulder disability entity shown.

(b) Please identify the likely etiology for each back and left shoulder disability entity diagnosed, and specifically whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's active service, to include any incidents determined to have been incurred in LOD during Reserve service.  In responding, the examiner is asked to address the Veteran's lay statements that his pain began during active service (but that he was discouraged from seeking treatment) and comment as to whether such statements are consistent with the clinical record.

The examiner is asked to explain the rationale for all opinions, citing to the record and medical literature, as appropriate.  The examiner is examiner is advised that a lack of documented treatment for back and shoulder disability during active service is not fatal to the Veteran's claim.  If the opinion is to the effect that the Veteran's current back and left shoulder disabilities are unrelated to his service, the explanation should identify the etiology considered more likely (and why that is so).  

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist who has not previously examined the Veteran to assess the current severity of his service-connected psychiatric disability.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a)  Identify, by diagnosis, each psychiatric disability entity shown since September 2009 and, to the extent possible, identify which diagnoses are related to the Veteran's service-connected psychiatric disability (and which are separate and distinct entities).  In responding, the examiner should address examination and treatment records noting diagnoses including, but not limited to: PTSD, chronic adjustment disorder, bipolar disorder, drug-induced psychosis, and personality disorder.

(b)  Opine (with explanation that cites to supporting factual data/medical literature) whether the Veteran's alcohol/substance abuse is secondary to/a symptom of his service-connected psychiatric disability, secondary to/a symptom of a non-service-connected psychiatric disability, or is a primary entity.

(c)  Describe the nature, frequency, and severity of psychiatric symptoms associated with the Veteran's service-connected psychiatric disability, distinguishing, to the extent possible, any associated solely with a non-service-connected diagnosis (to include alcohol and substance abuse, if such is found to not be a symptom of the service-connected psychiatric disability).  

The report should include discussion of any additional psychiatric symptoms not previously noted and any increase in the severity of such symptoms since September 24, 2009.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 70 percent as well as any other symptoms of similar gravity found on examination/in the record, but not listed in the rating criteria.  If a symptom noted is/was present, note its severity and frequency. 

The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case). 

The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by VA treatment records/examination reports, that portrayed by private treatment records/opinions, and that provided in lay testimony from the Veteran (or any others), to include reconciling any discrepancies between: examination reports noting impairment consistent with a 30 percent rating; treatment records noting improvement in social and occupational functioning; clinical reports of hallucination and regular/frequent inpatient treatment for psychiatric disability/suicidal ideation/substance abuse treatment; and lay reports of significantly impaired functioning (see, e.g., October 2010 letter from the Veteran's wife, reporting a history of violence against his family and animals, as well as suicide attempts).  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate SSOC; afford the Veteran and his representative opportunity to respond; and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


